DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 January 2022 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “single region”, as claimed, is not recited in the specification. Any terminology understood to be essential for defining and distinguishing the instant claims over the prior art must be clearly represented in the specification to ensure clear and definite understanding of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 12, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 12, Applicant recites the limitation “the protuberance defining a single region of greater wall thickness compared to a wall thickness of a remainder [of] the elongate tube” [text altered from that in Claim 12 to correct for grammatical error]. However, Examiner submits that the instant specification lack proper antecedent basis for the phrase “single region” and therefore creates confusion as to the metes and bounds of the claim. Specifically, the phrase “single region” would not, without proper context derived from a clear explanation in the specification, appear to describe the invention disclosed in the specification and illustrated in the accompanying drawings. Specifically, as claimed the “the second aperture” is “formed within the protuberance” or “formed through the single region of greater wall thickness defined by the protuberance”. Looking at the figures (see Fig. 7 in particular) the protuberance (i.e. the thickened area within which the aperture (18) is formed) creates a plurality of regions of greater wall thickness (as denoted by the disparate wall thicknesses 


    PNG
    media_image1.png
    493
    726
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    288
    483
    media_image2.png
    Greyscale


For the sake of prosecution it will be presumed that “single region” defines a specific relationship which defines and distinguishes over a forked or horse-shoe shaped projection such as that typified by Fig. 4C of Macgovern wherein the projection is defined by spatially separated left and right regions which do not adjoin one another at the proximal end so as to circumscribe the aperture. While Macgovern does discloses a “singe” projection within which the apertures are disposed (i.e. the apertures are disposed within the perimeter defined by the left and right halves of the protrusion such that the aperture is bounded to the front, left, and right by the protrusion), Examiner submits that –in the instant case- “single region” precludes such an arrangement and requires the left and right portions to adjoin one another proximally of the apertures as well as distally of the apertures. In other words “single region” will be considered “wherein the protuberance forms a singular, contiguous structure which fully circumscribes the aperture” – as shown in Figures 6B and 7 of the accompanying drawings. Care should be taken to amend the specification to utilize the specific 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/13/2022